Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Pure Biofuels Corp., a Nevada corporation (the "Company"), on Form 10-QSB for the quarter ended March 31, 2007, as filed with the Securities and Exchange Commission (the "Report"), Luis H. Goyzueta, Chief Executive Officer of the Company, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.
